This is a proceeding for a divorce on the ground of adultery. The defense is a plea to the jurisdiction of the court, resting on the ground that the matrimonial domicile of the parties is not in the state of Louisiana, but in the state of Oklahoma, where both parties reside, a denial of the adultery, and averments of adultery on the part of plaintiff. There was judgment below overruling the exception *Page 812 
to the jurisdiction, and granting plaintiff the divorce, and the permanent custody of the minor issue of the marriage.
Plaintiff alone has filed a brief. The evidence adduced leaves no doubt that plaintiff, who was interested in the show, known as the Miller Bros. 101 Ranch, soon after his marriage with defendant, located in Catahoula parish with the intention of residing there permanently, that parish becoming the matrimonial domicile. It has remained the matrimonial domicile ever since. The exception to the jurisdiction was overruled properly.
On the merits of the case, the evidence fully establishes the adultery charged by plaintiff. Defendant offered no evidence on the trial of the merits. Therefore, there is no evidence to establish adultery on the part of plaintiff.
The judgment is affirmed.
ST. PAUL, J., absent on account of illness, takes no part.